Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. A storage medium can encompass non-statutory forms of signal transmission under the broadest reasonable interpretation of the claim(s). Hence, the Examiner recommends adding “non-transitory” in the claim(s) to encompass only statutory forms of signal transmission, and to overcome the rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (US 2014/0368479 A1, hereinafter “Bae”).

As to claim 13, Bae (Fig. 2) discloses an apparatus for adjusting a signal frequency (231), comprising:
a first acquisition circuit (231-1), configured to acquire a first number of times (SET2) of outputting a reference signal at an active level within a reference duration (SET1; Para. 0046), wherein a 
a second acquisition circuit (Fig. 2 element 231-5), configured to acquire a target adjustment value (CODE1-2; Para. 0068) based on the first number of times if the first number of times is different from a reference number of times (Fig. 3; Para. 0064, the number of the RCLK is different from the number of clock signal OSC. The number of OSC pulse is interpreted to read on the reference number of times.); and
a control circuit (OSC), configured to control and adjust the frequency of the output clock signal based on the target adjustment value (Para. 0071).
The above rejection also applies to the corresponding method of claim 1. 

As to claim 14, Bae discloses the apparatus according to claim 13, wherein the reference duration is equal to a duration consumed for outputting the clock signal at the active level for N times (Para. 0064-0067, 0069, the reference duration is for the target frequency).
The above rejection also applies to the corresponding method of claim 2. 

As to claim 16, Bae discloses the apparatus according to claim 13, wherein the clock signal is output by a clock signal generator in the display device (Fig. 1 element 230) the control circuit is configured to:
adjust an amplitude of an input voltage supplied to the clock signal generator based on the target adjustment value, such that the clock signal generator is capable of adjusting the frequency of the clock signal under the adjusted input voltage (Fig. 5 element VREF; Para. 0092, 0098, the VREF signal level is controlled in response to the adjustment signal CODE).
The above rejection also applies to the corresponding method of claim 4. 

As to claim 17, Bae (Fig. 5) discloses the apparatus according to claim 16, wherein the control circuit (610) is configured to:
adjust a target parameter (Fig. 6; Para. 0097-0098, number of transistors to connect) in an input voltage control instruction (FU) based on the target adjustment value (CODE), wherein the input voltage control instruction is intended to instruct to supply the input voltage (VREF) to the clock signal generator (OSC), and the amplitude of the input voltage is determined based on the target parameter (Para. 0092,0097-0098, the level of the VREF is adjusted based on the number of transistors are turned on); and
adjust the amplitude of the input voltage by executing the input voltage control instruction with the target parameter adjusted (Para. 0092, 0097-0098, the level of the VREF is adjusted based on the number of transistors are turned on).
The above rejection also applies to the corresponding method of claim 5. 

As to claim 6, Bae discloses the method according to claim 5, wherein the amplitude of the input voltage is positively correlated with the target parameter (Para. 0098, the level of the VREF is positively correlated with the number of transistors connected).

As to claim 7, Bae discloses the method according to claim 1, wherein acquiring the target adjustment value based on the first number of times if the first number of times is different from the reference number of times (Fig. 3; Para. 0046, 0064, the number of the RCLK is different from the number of clock signal OSC. The OSC is interpreted to read on the reference number of times.) comprises:
acquiring a target difference value between the first number of times and the reference number of times (Para. 0053, offset value); and
determining an adjustment value (Para. 0054, OFFS) corresponding to the target difference value (offset value) as the target adjustment value (CODE1) based on a corresponding relationship between a difference value of the number of times and the adjustment value (Para. 0056).

As to claim 8, Bae (Fig. 2) discloses the method according to claim 1, wherein acquiring the target adjustment value based on the first number of times if the first number of times is different from the reference number of times comprises:
acquiring the target adjustment value (OFFS) for instructing to increase the frequency of the clock signal based on the first number of times if the first number of times is greater than the reference number of times (Para. 0071-0073); and
acquiring the target adjustment value for indicating to reduce the frequency of the clock signal based on the first number of times if the first number of times is less than the reference number of times (Para. 0066-0068).
As to claim 12, Bae discloses the method according to claim 1, wherein the clock signal is output by an oscillator circuit (Fig. 2 element 220).

As to claim 18, Bae (Fig. 1) discloses a display device (100), comprising:
a processor (300); and
a memory (243);
wherein the memory stores at least one program, which, when being executed by the processor (Para. 0038), is enabled to perform the following steps:
acquiring a first number of times (SET2) of outputting a reference signal (RCLK) at an active level within a reference duration (SET1; Para. 0046), wherein a correlation between a frequency of the reference signal and a temperature is less than a reference correlation threshold (Para. 0034, The reference correlation threshold is interpreted to be zero as the reference clock signal is generated from outside of the display driver IC. The instant application also anticipates that the reference correlation threshold could be equal to zero in paragraph 0080 of the specification.), the reference duration is negatively correlated with a frequency of a clock signal (Para.  0064-0066), a correlation between the frequency of the clock signal and the temperature is greater than the reference correlation threshold ((Fig. 3; Para. 0047, 0066, The frequency of RCLK is not affected.), and a drive signal for driving a display device to display an image is generated based on the clock signal (Fig. 1; Para. 0031, 0034);
acquiring a target adjustment value (CODE1-2; Para. 0068) based on the first number of times if the first number of times is different from a reference number of times (Fig. 3; Para. 0064, the number of the RCLK is different from the number of clock signal OSC. The number of OSC pulse is interpreted to read on the reference number of times.); and
controlling and adjusting the frequency of the output clock signal (OSC) based on the target adjustment value (Para. 0071).
As to claim 19, Bae (Fig. 1) discloses the display device according to claim 18, wherein the display device comprises: a display panel (400), a clock signal generator (220), a reference signal generator (210), and a voltage comparator (231-6; Para. 0067, offset calculation circuit is interpreted to read on voltage comparator as it calculates an offset based on a difference); wherein
the reference signal generator is configured to generate a reference signal (RCLK) and supply the reference signal to the voltage comparator (231-6, the RCLK is electrically supplied to 231-6);
the clock signal generator (220) is configured to generate a clock signal and supply the clock signal to the voltage comparator (231-6, similarly the clock signal is electrically supplied to 231-6); wherein a drive signal (OSC) is generated based on the clock signal, the drive signal for driving the display panel to display an image (Para. 0071); and
the voltage comparator is configured to determine the reference duration based on the clock signal and under the control of the processor, and further control and adjust the frequency of the output clock signal based on the clock signal and the reference signal (Para. 0070-0073).

As to claim 20, Bae (Fig. 1) discloses a storage medium storing a computer program therein, wherein when being executed by a processor (300), the computer program is enabled to perform the method for adjusting the signal frequency as defined in claim 1 (Para. 0031, 0034).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 1 and  as applied to claims 1 and 13 above, and further in view of Haneda (US 2019/0064748 A1, hereinafter “Haneda”).

As to claim 15, Bae does not disclose the apparatus according to claim 13, wherein the reference number of times is a number of times of outputting the reference signal at the active level within the reference duration determined based on a reference frequency when the frequency of the clock signal is equal to the reference frequency.
However, Haneda (Fig. 7) teaches wherein the reference number of times (CNT) is a number of times of outputting the reference signal (RCK1) at the active level within the reference duration determined based on a reference frequency (Fig. 8 element SQ1; Para. 0087, 0089) when the frequency of the clock signal is equal to the reference frequency (Para. 0085-0086, it is merely result effective variable to have equal frequencies for the clock signal and the reference signal. It would have performed the same functions).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Haneda to count the reference clock signal in the device disclosed by Bae. The motivation would have been to obtain the frequency of the clock signals for inspection of any abnormalities in the clock signal due to temperature (Haneda; Para. 0003, 0026). 
The above rejection also applies to the corresponding method of claim 3. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 1 above, and further in view of Baek et al. (US 2019/0371250 A1, hereinafter “Baek”).

As to claim 9, Bae does not disclose the method according to claim 1, wherein the reference duration is equal to a total duration for supplying the drive signal to one row of pixel units in the display device.
However, Baek teaches (Fig. 5) wherein the reference duration (RFL) is equal to a total duration for supplying the drive signal to one row of pixel units in the display device (DAT; Para. 0078-0080, a frame includes the pixels in a row). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Baek to drive the pixels in the device disclosed by Bae. The motivation would have been to display the image (Baek; Para. 0083). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claim 1 above, and further in view of Johnson et al. (US 2002/0133731 A1, hereinafter “Johnson”).

As to claim 10, Bae does not disclose the method according to claim 1, wherein the reference signal is a data signal.
However, Johnson (Fig. 4) teaches wherein the reference signal (XCLK) is a data signal (DATA; Para. 0038-0039). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Johnson to include a phase locked loop in the display device disclosed by Bae. The motivation would have been lock the data output signal to the reference clock signal (Johnson; Para. 0039).


As to claim 11, Bae discloses the method according to claim 10, wherein the display device is a mobile terminal, and the reference signal is a signal transmitted by a mobile industry processor interface (MIPI) (Para. 0004, 0007).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Chung et al. (US 2016/0070294 A1) discloses a reference clock generator in a display device (Figs. 15, 16). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625